DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	This Office action is in response to amendment of July 20, 2022 which amended claims 1 14 and added new claims 14-20.

Drawings
The drawings were received on July 20, 2022.  These drawings are approved.

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-13 and 17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to set forth that “at least a portion of the lubricant pump or at least a portion of the lubricant motor is arranged inside the noise reduction device”. The original disclose, as discussed at [0007], [0042] and shown in Fig. 5 only disclose the lubricant motor and/or pump being completely inside the noise reduction device. The limitation added covers the condition would have a scope such the at least a portion of either the motor and/or pump is partly outside the noise reduction device. This represents new matter.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The material of claims 15 and 16 is included in claim 14 lines 5 and 6.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 14-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 207829871 U (cited by applicant, hereafter CN ‘871) in view of Kakimoto et al (USPN 7,679,232), Cui et al (USPAP 2022/0112892), Hjorth et al (USPAP 2017/0292789) and Baskin (USPAP 2021/0040836).
CN ‘871 discloses pump equipment (fracturing is considered an intended use set forth in the preamble and is not given patentable weight) comprising (see Fig. 1): a plunger pump (4) for pressurizing liquid a main motor (1) connected to the plunger pump by transmission (3) and configured to provide a driving force to the plunger pump; and a cabin structure (2) (note it can be argued that the cabin structure provides some level of noise reduction), wherein the noise reduction device (4) covers outside the main motor (1) and isolates the main motor (1) from the plunger pump (4). CN ‘871 does not specifically set forth that the cabin provides a noise reduction function, disclose a cooler having a fan for the oil or set forth there is an oil pump for providing the oil to the plunger pump.
Kakimoto et al discloses an electric motor 2 having a cabin around the motor with noise reduction structures 4 making up part of the cabin around the electric motor. Kakimoto et al discloses the wall are constructed as a sandwich structure (Fig. 3) filled with noise reduction material 8 as discussed in claim 13. Cui et al discloses, see Fig. 26, a fracturing trailer having mounted thereon a motor 93 driving a fracturing piston pump 94 through a transmission 97. As described at [0224] there is also a radiator/cooler 92 that cools the lubricating oil of the pump 94. Cui et al do not specifically describe that the cooler has a fan but air vents are clearly shown. Hjorth et al show a radiator cooling system 300, 304a, 304b having two fans (claim 20) for blowing air through the cooler. Baskin discloses a multi-plunger pump 10 having an oil reservoir 52 and an oil pump 54.
At the time of the instant application it would have been obvious to one of ordinary skill in the art to construct the cabin of CN ‘871 as taught by Kakimoto et al in order to provide a noise countermeasure to the electric machine and protect the user from severe noise levels (see the Field of the Invention and the Brief Summary of Kakimoto et al). Further, it would have been obvious to one of ordinary skill in the art to provide a lubricant to the plungers utilizing a reservoir and an pump as taught by Baskin in order to provide lubrication and reduce wear of the pump, thus extending the useful life. Further it would have been obvious to provide an oil cooler as taught by Cui et al in order to preserve and extend the useful life of the oil. Lastly, it would have been obvious to provide a fan to the cooler, as taught by Hjorth et al, to order to provide more efficient cooling.
With regards to claim 20 Hjorth et al discloses the use of two fans with the cooler.

Allowable Subject Matter
Claim 9 is allowed.
Claims 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claims 1-8, 10-13 and 17 if the claims where amended to remove the “at least a portion” limitation related to the motor and the pump the claims would be favorably considered.

Response to Arguments
Applicant’s arguments with respect to claim(s) s 14-16 and 20 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rother et al disclose a lubrication system for a fracturing pump having a cooling fan and an oil pump.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827. The examiner can normally be reached Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

CGF
July 30, 2022